 



Exhibit 10.3
December 4, 2006

     
To:
  Developers Diversified Realty Corporation
 
  3300 Enterprise Parkway
Beachwood, Ohio 44122
 
   
From:
  JPMorgan Chase Bank, National Association
 
  125 London Wall
 
  London EC2Y 5AJ
 
  England
 
   
From:
  J.P. Morgan Securities Inc.,
 
  Solely as Agent
 
  tel: (212) 622-5270
 
  fax: (212) 622-0105

Dear Sirs,
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1.   The definitions and provisions contained in the 2000 ISDA Definitions (the
“2000 Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.       This Confirmation evidences a complete and
binding agreement between Party A and Party B as to the terms of the Transaction
to which this Confirmation relates. This Confirmation shall supplement, form a
part of, and be subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Party A and Party B had executed an agreement
in such form on the Trade Date (but without any Schedule except for the election
of the laws of the State of New York as the governing law). In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement. For purposes of the 2002 Definitions, the Transaction is a Share
Forward Transaction.       Party A and Party B each represents to the other that
it has entered into this Transaction in reliance upon such tax, accounting,
regulatory, legal, and financial advice as it deems necessary and not upon any
view expressed by the other.

JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorized and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



2.   The terms of the particular Transaction to which this Confirmation relates
are as follows:

              General Terms:  
 
       
 
    Party A:  
JPMorgan Chase National Bank, National Association,
London Branch
       
 
    Party B:  
Developers Diversified Realty Corporation
       
 
    Trade Date:  
December 4, 2006
       
 
    Effective Date:  
December 8, 2006
       
 
    Base Amount:  
Initially, 2,899,783 Shares. On each Settlement Date, the Base Amount shall be
reduced by the number of Settlement Shares for such Settlement Date.
       
 
    Maturity Date:  
September 8, 2007 (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day).
       
 
       
Forward Price: On the Effective Date, the Initial Forward Price, and on any
other day, the Forward Price as of the immediately preceding calendar day
multiplied by the sum of (i) 1 and (ii) the Daily Rate for such day; provided
that on each Forward Price Reduction Date, the Forward Price in effect on such
date shall be the Forward Price otherwise in effect on such date minus the
Forward Price Reduction Amount for such Forward Price Reduction Date.
       
 
    Initial Forward Price:  
USD $64.66 per Share.
       
 
    Daily Rate:  
For any day, (i)(A) USD-Federal Funds Rate for such day minus (B) the Spread
divided by (ii) 360.
       
 
    USD-Federal Funds Rate  
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate appears shall be used for such day.
       
 
    Spread:  
0.60%
       
 
    Forward Price Reduction Date:  
December 20, 2006, March 21, 2007 and June 18, 2007.
       
 
    Forward Price Reduction Amount:  
For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.
       
 
    Shares:  
Common shares, without par value, of Party B (also referred to herein as the
“Issuer”) (Exchange identifier: “DDR”).
       
 
    Exchange:  
The New York Stock Exchange.

 



--------------------------------------------------------------------------------



 



              Related Exchange(s):  
All Exchanges.
       
 
    Clearance System:  
DTC.
       
 
    Calculation Agent:  
Party A
       
 
    Settlement Terms:  
 
       
 
    Settlement Date:  
Any Scheduled Trading Day following the Effective Date and up to and including
the Maturity Date, as designated by (a) Party A pursuant to “Termination
Settlement” below or (b) Party B in a written notice (a “Settlement Notice”)
that satisfies the Settlement Notice Requirements and is delivered to Party A at
least (i) three Scheduled Trading Days prior to such Settlement Date, which may
be the Maturity Date, if Physical Settlement applies, and (ii) five Scheduled
Trading Days prior to such Settlement Date, which may be the Maturity Date, if
Cash Settlement applies; provided that (i) the Maturity Date shall be a
Settlement Date if on such date the Base Amount is greater than zero and (ii) if
Cash Settlement applies and Party A shall have fully unwound its hedge during an
Unwind Period by a date that is more than three Scheduled Trading Days prior to
a Settlement Date specified above, Party A may, by written notice to Party B,
specify any Scheduled Trading Day prior to such originally specified Settlement
Date as the Settlement Date.
       
 
    Settlement Shares:  
With respect to any Settlement Date, a number of Shares, not to exceed the Base
Amount, designated as such by Party B in the related Settlement Notice or by
Party A pursuant to “Termination Settlement” below; provided that on the
Maturity Date the number of Settlement Shares shall be equal to the Base Amount
on such date.
       
 
    Settlement:  
Physical Settlement or Cash Settlement, at the election of Party B as set forth
in a Settlement Notice that satisfies the Settlement Notice Requirements;
provided that Physical Settlement shall apply (i) if no Settlement Method is
validly selected, (ii) with respect to any Settlement Shares in respect of which
Party A is unable, in its judgment, to unwind its hedge by the end of the Unwind
Period in a manner that, in the judgment of Party A, is consistent with the
requirements for qualifying for the safe harbor provided by Rule 10b-18 under
the Exchange Act or due to the lack of sufficient liquidity in the Shares on any
Exchange Business Day during the Unwind Period or (iii) to any Termination
Settlement Date (as defined below under “Termination Settlement”).
       
 
    Settlement Notice Requirements:  
Notwithstanding any other provision hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement will not be effective to establish a
Settlement Date or require Cash Settlement unless Party B delivers to Party A
with such Settlement Notice a representation signed by Party B substantially in
the following form: “As of the date of this Settlement Notice, Party B is not
aware of any material

 



--------------------------------------------------------------------------------



 



                 
nonpublic information concerning itself or the Shares, and is designating the
date contained herein as a Settlement Date in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws.”
       
 
    Unwind Period:  
Each Exchange Business Day that is not a Suspension Day during the period from
and including the first Exchange Business Day following the date Party B validly
elects Cash Settlement in respect of a Settlement Date through the third
Scheduled Trading Day preceding such Settlement Date (or the immediately
preceding Exchange Business Day if such Scheduled Trading Day is not an Exchange
Business Day); subject to “Termination Settlement” below. If any Exchange
Business Day during an Unwind Period is a Disrupted Day, the Calculation Agent
shall make commercially reasonable adjustments to the terms of the Transaction
(including, without limitation, the Cash Settlement Amount and the 10b-18 VWAP)
to account for the occurrence of such Disrupted Day.
       
 
    Suspension Day:  
Any Exchange Business Day on which Party A determines based on the advice of
counsel that Cash Settlement may violate applicable securities laws. Party A
shall notify Party B if it receives such advice from its counsel.
       
 
    Exchange Act:  
The Securities Exchange Act of 1934, as amended from time to time.
       
 
    Physical Settlement:  
On any Settlement Date in respect of which Physical Settlement applies, Party B
shall deliver to Party A through the Clearance System the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis.
       
 
    Physical Settlement Amount:  
For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of (i) the Forward Price on such Settlement
Date and (ii) the number of Settlement Shares for such Settlement Date.
       
 
    Cash Settlement:  
On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount for such Settlement Date is a positive number, Party A will
pay such Cash Settlement Amount to Party B. If the Cash Settlement Amount is a
negative number, Party B will pay the absolute value of such Cash Settlement
Amount to Party A. Such amounts shall be paid on the Settlement Date.
       
 
    Cash Settlement Amount:  
For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to the difference between (1) the
product of (i) (A) the Forward Price on the first day of the applicable Unwind
Period minus (B) the average of the 10b-18 VWAP prices per Share on each
Exchange Business Day during such Unwind Period, multiplied by (ii) the number
of Settlement Shares for

 



--------------------------------------------------------------------------------



 



                 
such Settlement Date, minus (2) the product of (i) the Forward Price Reduction
Amount for any Forward Price Reduction Date that occurs during such Unwind
Period multiplied by (ii) the number of Settlement Shares with respect to which
Party A has not unwound its hedge as of such Forward Price Reduction Date.
       
 
    10b-18 VWAP:  
For any Exchange Business Day during the Unwind Period which is not a Suspension
Day, the volume-weighted average price at which the Shares trade as reported in
the composite transactions for the Exchange on such Exchange Business Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades on the Exchange on such Exchange Business Day, (iii) trades that
occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Exchange Business Day and ten minutes before the scheduled
close of the primary trading session in the market where the trade is effected,
and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “DDR.N <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Exchange Business Day to determine the 10b-18 VWAP.
       
 
    Settlement Currency:  
USD.
       
 
    Failure to Deliver:  
Inapplicable.
       
 
    Adjustments:  
 
       
 
    Method of Adjustment:  
Calculation Agent Adjustment; notwithstanding anything in the 2002 Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Amount, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction.
       
 
    Additional Adjustment:  
If, in Party A’s sole judgment, the actual cost to Party A, over any one month
period, of borrowing a number of Shares equal to the Base Amount to hedge its
exposure to the Transaction exceeds a weighted average rate equal to 60 basis
points per annum, the Calculation Agent shall reduce the Forward Price in order
to compensate Party A for the amount by which such cost exceeded a weighted
average rate equal to 60 basis points per annum during such period. The
Calculation Agent shall notify Party B prior to making any such adjustment to
the Forward Price and, upon the request of Party B, Party A shall provide an
itemized list of its stock loan costs for the applicable one month period.

 



--------------------------------------------------------------------------------



 



              Account Details:  
 
       
 
    Payments to Party A:  
To be advised under separate cover or telephone confirmed prior to each
Settlement Date.
       
 
    Payments to Party B:  
To be advised under separate cover or telephone confirmed prior to each
Settlement Date.
       
 
    Delivery of Shares to Party A:  
To be advised.
       
 
    Delivery of Shares to Party B:  
To be advised.

3.   Other Provisions:

     Conditions to Effectiveness:

    The effectiveness of this Confirmation on the Effective Date shall be
subject to (i) the condition that the representations and warranties of Party B
contained in the Underwriting Agreement dated the date hereof among Party B and
Goldman, Sachs & Co., as Underwriter, Deutsche Bank Securities Inc., J.P. Morgan
Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Forward Sellers, and Deutsche Bank AG London, JPMorgan Chase Bank, National
Association and Merrill Lynch International, as Forward Counterparties (the
“Underwriting Agreement”) and any certificate delivered pursuant thereto by
Party B are true and correct on the Effective Date as if made as of the
Effective Date, (ii) the condition that Party B have performed all of the
obligations required to be performed by it under the Underwriting Agreement on
or prior to the Effective Date, (iii) the condition that Party B have delivered
to Party A opinion of counsel dated as of the Trade Date with respect to matters
set forth in Section 3(a) of the Agreement, (iv) the satisfaction of all of the
conditions set forth in Section 7 of the Underwriting Agreement and (v) the
condition that neither of the following has occurred (A) Party A is unable to
borrow and deliver for sale a number of Shares equal to the Base Amount, or (B)
in Party A’s sole judgment either it is impracticable to do so or Party A would
incur a stock loan cost of more than a rate equal to 60 basis points per annum
to do so (in which event this Confirmation shall be effective but the Base
Amount for this Transaction shall be the number of Shares an affiliate of Party
A is required to deliver in accordance with Section 3(a)(i) of the Underwriting
Agreement).

     Representations and Agreements of Party B:

    Party B (i) has such knowledge and experience in financial and business
affairs as to be capable of evaluating the merits and risks of entering into
this Transaction; (ii) has consulted with its own legal, financial, accounting
and tax advisors in connection with this Transaction; and (iii) is entering into
this Transaction for a bona fide business purpose.       Party B is not and has
not been the subject of any civil proceeding of a judicial or administrative
body of competent jurisdiction that could reasonably be expected to impair
materially Party B’s ability to perform its obligations hereunder.       Party B
will by the next succeeding New York Business Day notify Party A upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default or a Potential Adjustment Event.

 



--------------------------------------------------------------------------------



 



Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

  (a)   Any Shares, when issued and delivered in accordance with the terms of
the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.     (b)   Party B has reserved and will keep available at all
times, free from preemptive rights, out of its authorized but unissued Shares,
solely for the purpose of issuance upon settlement of the Transaction as herein
provided, the full number of Shares as shall be issuable at such time upon
settlement of the Transaction. All Shares so issuable shall, upon such issuance,
be accepted for listing or quotation on the Exchange.     (c)   Party B agrees
to provide Party A at least 10 Exchange Business Days’ written notice (an
“Issuer Repurchase Notice”) prior to executing any repurchase of Shares by Party
B or any of its subsidiaries (or entering into any contract that would require,
or give the option to, Party B or any of its subsidiaries, to purchase or
repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that alone or in the aggregate would result in the Base Amount
Percentage (as defined below) being (i) equal to or greater than 3.0% of the
outstanding Shares and (ii) greater by 0.5% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice (or
in the case of the first such Issuer Repurchase Notice, greater than the Base
Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any). The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the Base Amount and (2) the
denominator of which is the number of Shares outstanding on such day.     (d)  
No filing with, or approval, authorization, consent, license registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
the Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as may be
required to be obtained under state securities laws.     (e)   Party B agrees
not to make any Issuer Repurchase if, immediately following such Issuer
Repurchase, the Base Amount Percentage would be equal to or greater than 3.4%.  
  (f)   Party B is not insolvent, nor will Party B be rendered insolvent as a
result of this Transaction.     (g)   Neither Party B nor any of its affiliates
shall take or refrain from taking any action (including, without limitation, any
direct purchases by Party B or any of its affiliates or any purchases by a party
to a derivative transaction with Party B or any of its affiliates), either under
this Confirmation, under an agreement with another party or otherwise, that
might cause any purchases of Shares by Party A or any of its affiliates in
connection with any Cash Settlement of this Transaction not to meet the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act
if such purchases were made by Party B.     (h)   Party B will not engage in any
“distribution” (as defined in Regulation M under the Exchange Act
(“Regulation M”)) that would cause a “restricted period” (as defined in
Regulation M) to occur during any Unwind Period.     (i)   Party B is an
“eligible contract participant” (as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended).

 



--------------------------------------------------------------------------------



 



  (j)   In addition to any other requirements set forth herein, Party B agrees
not to elect Cash Settlement if, in the reasonable judgment of either Party A or
Party B, such settlement or Party A’s related market activity would result in a
violation of the U.S. federal securities laws or any other federal or state law
or regulation applicable to Party B.     (k)   Party B agrees it will not treat
ownership positions held by Party A or any of its affiliates solely in its (or
their) capacity as a nominee or fiduciary as constituting Beneficial Ownership
or Constructive Ownership (as such terms are defined in Party B’s Amended and
Restated Articles of Incorporation, as amended from time to time (the
“Charter”)) by Party A unless Party B determines it is required by law to do so
based upon an opinion of counsel.

     Covenant of Party B:
The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date when delivered by Party A (or an affiliate of Party A)
to securities lenders from whom Party A (or an affiliate of Party A) borrowed
Shares in connection with hedging its exposure to the Transaction will be freely
saleable without further registration or other restrictions under the Securities
Act, in the hands of those securities lenders, irrespective of whether such
stock loan is effected by Party A or an affiliate of Party A. Accordingly, Party
B agrees that the Shares that it delivers to Party A on each Settlement Date
will not bear a restrictive legend and that such Shares will be deposited in,
and the delivery thereof shall be effected through the facilities of, the
Clearance System.
     Covenants of Party A:

  (a)   Unless the provisions set forth below under “Private Placement
Procedures” shall be applicable, Party A shall use any Shares delivered by Party
B to Party A on any Settlement Date to return to securities lenders to close out
open Share loans created by Party A or an affiliate of Party A in the course of
Party A’s or such affiliate’s hedging activities related to Party A’s exposure
under this Confirmation.     (b)   In connection with bids and purchases of
Shares in connection with any Cash Settlement of this Transaction, Party A shall
use its commercially reasonable efforts to conduct its activities, or cause its
affiliates to conduct their activities, in a manner consistent with the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act,
as if such provisions were applicable to such purchases.

     Insolvency Filing:
Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).
     Extraordinary Dividends:
If an ex-dividend date for an Extraordinary Dividend occurs on or after the
Trade Date and on or prior to the Maturity Date, Party B shall pay an amount, as
determined by the Calculation Agent, in cash equal to the product of such
Extraordinary Dividend and the Base Amount to Party A on the earlier of (i) the
date on which such Extraordinary Dividend is paid by the Issuer to holders of
record of the Shares or (ii) the Maturity Date. “Extraordinary Dividend” means
the per Share amount of any cash dividend or distribution declared by the Issuer
with respect to the Shares that is specified by the board of directors of the
Issuer as an “extraordinary” dividend.

 



--------------------------------------------------------------------------------



 



     Acceleration Events:
     The following events shall each constitute an “Acceleration Event”:

  (a)   Stock Borrow Events. In the judgment of Party A, Party A is unable to
hedge Party A’s exposure to the Transaction because (i) of the lack of
sufficient Shares being made available for Share borrowing by lenders, or
(ii) it is otherwise commercially impracticable (each of (i) and (ii) a “Stock
Borrow Event”); provided that (x) prior to the effective of the designation of
Stock Borrow Event under this Paragraph (a), Party B may refer Party A to a
lending party reasonably acceptable to Party A that will lend Party A Shares
within such three Scheduled Trading Days on terms reasonably acceptable to Party
A and at a stock loan cost of no more than 60 basis points per annum and (y) the
number of Settlement Shares for any Settlement Date so designated by Party A
shall not exceed the number of Shares as to which such inability, or cost
limitation with respect to, borrow exists;     (b)   Dividends and Other
Distributions. On any day occurring after the Trade Date Party B declares a
distribution, issue or dividend to existing holders of the Shares of (i) any
cash dividend (other than an Extraordinary Dividend) to the extent all cash
dividends having an ex-dividend date during the period from and including any
Forward Price Reduction Date (with each of the Trade Date and the Maturity Date
being a Forward Price Reduction Date for purposes of this clause (b) only) to
but excluding the next subsequent Forward Price Reduction Date exceeds, on a per
Share basis, the Forward Price Reduction Amount set forth opposite the first
date of any such period on Schedule I or (ii) share capital or securities of
another issuer acquired or owned (directly or indirectly) by Party B as a result
of a spin-off or other similar transaction or (iii) any other type of securities
(other than Shares), rights or warrants or other assets, for payment (cash or
other consideration) at less than the prevailing market price as determined by
Party A;     (c)   ISDA Early Termination Date. Either Party A or Party B has
the right to designate an Early Termination Date pursuant to Section 6 of the
Agreement;     (d)   Other ISDA Events. The announcement of any event that if
consummated, would result in an Extraordinary Event or the occurrence of any
Change in Law or a Delisting; provided that in case of a Delisting, in addition
to the provisions of Section 12.6(a)(iii) of the 2002 Definitions, it will also
constitute a Delisting if the Exchange is located in the United States and the
Shares are not immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market or the NASDAQ Global Market (or their respective successors).

     Termination Settlement:
Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that in the case of an Acceleration Event arising out of a Stock
Borrow Event the number of Settlement Shares so designated by Party A shall not
exceed the number of Shares as to which such Stock Borrow Event exists. If, upon
designation of a Termination Settlement Date by Party A pursuant to the
preceding sentence, Party B fails to deliver the Settlement Shares relating to
such Termination Settlement Date when due or otherwise fails to perform
obligations within its control in respect of this Transaction, it shall be an
Event of Default with respect to Party B and Section 6 of the Agreement shall
apply. If an Acceleration Event occurs during an Unwind Period relating to a
number of Settlement Shares to which Cash Settlement applies, then on the
Termination Settlement Date relating to such Acceleration Event, notwithstanding
any election to the contrary by Party B, Cash Settlement shall apply to the
portion of the Settlement Shares relating to such Unwind Period as to which
Party A has unwound its hedge and Physical

 



--------------------------------------------------------------------------------



 



Settlement shall apply in respect of (x) the remainder (if any) of such
Settlement Shares and (y) the Settlement Shares designated by Party A in respect
of such Termination Settlement Date.
     Private Placement Procedures
If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff, or Party A otherwise determines that in its
reasonable opinion any Settlement Shares to be delivered to Party A by Party B
may not be freely returned by Party A or its affiliates to securities lenders as
described under “Covenant of Party B” above, then delivery of any such
Settlement Shares (the “Restricted Shares”) shall be effected pursuant to Annex
A hereto, unless waived by Party A.
     Rule 10b5-1:
It is the intent of Party A and Party B that following any election of Cash
Settlement by Party B, the purchase of Shares by Party A during any Unwind
Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange
Act and that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation,
Rule 10b-5 promulgated under the Exchange Act.
Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any Trading Personnel (as defined below). For purposes of
this Transaction, “Material Non-Public Information” means information relating
to Party B or the Shares that (a) has not been widely disseminated by wire
service, in one or more newspapers of general circulation, by communication from
Party B to its shareholders or in a press release, or contained in a public
filing made by Party B with the Securities and Exchange Commission and (b) a
reasonable investor might consider to be of importance in making an investment
decision to buy, sell or hold Shares. For the avoidance of doubt and solely by
way of illustration, information should be presumed “material” if it relates to
such matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information For purposes of this Transaction, “Trading Personnel” means
any employee on the trading side of the Equity Derivatives Group of J.P. Morgan
Securities Inc. and does not include Messrs. David Aidelson, Santosh Nabar,
James Rothschild, Elliot Chalom and Ms. Bernadette Barnard (or any other person
or persons designated from time to time by the Compliance Group of Party A).
     Maximum Share Delivery:
Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver to Party A on any Settlement Date, whether pursuant to
Physical Settlement, Termination Settlement or any Private Placement Settlement,
a number of Shares greater than ten times the Base Amount as of the Trade Date.

 



--------------------------------------------------------------------------------



 



     Assignment:
Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A or any entity organized or sponsored by
Party A without the prior written consent of Party B. Notwithstanding any other
provision of this Confirmation to the contrary requiring or allowing Party A to
purchase or receive any Shares from Party B, Party A may designate any of its
affiliates to purchase or receive such Shares or otherwise to perform Party A’s
obligations in respect of this Transaction and any such designee may assume such
obligations, and Party A shall be discharged of its obligations to Party B to
the extent of any such performance.
     Matters Relating to Agent:
Each party agrees and acknowledges that (i) J.P. Morgan Securities Inc., as
agent, (the “Agent”) acts solely as agent on a disclosed basis with respect to
the transactions contemplated hereunder, and (ii) the Agent has no obligation,
by guaranty, endorsement or otherwise, with respect to the obligations of either
Party B or Party A hereunder, either with respect to the delivery of cash or
Shares, either at the beginning or the end of the transactions contemplated
hereby. In this regard, each of Party A and Party B acknowledges and agrees to
look solely to the other for performance hereunder, and not to the Agent.
     Indemnity:
Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, the execution or delivery of this Confirmation, the performance by
the parties hereto of their respective obligations under the Transaction, any
breach of any covenant or representation made by Party B in this Confirmation or
the Agreement or the consummation of the transactions contemplated hereby and
will reimburse any Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. Party B will not be liable under this Indemnity
paragraph to the extent that any loss, claim, damage, liability or expense is
found in a final and nonappealable judgment by a court to have resulted from
Party A’s gross negligence, bad faith, fraud and/or willful misconduct or breach
of any representation or covenant of Party A contained herein or violation of
the Ownership Limits imposed by the Charter (described herein), unless such
violation is a result of an Issuer Repurchase for which Party B failed to
provide an Issuer Repurchase Notice as required herein or a determination by
Party B that it will treat ownership positions held by Party A or any of its
affiliates solely in its (or their) capacity as a nominee or fiduciary as
constituting Beneficial Ownership or Constructive Ownership (as such terms are
defined in the Charter) by Party A.
     Notice:

     
Non-Reliance:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
Agreements and Acknowledgments
Regarding Hedging Activities:
  Applicable

 



--------------------------------------------------------------------------------



 



4.   The Agreement is further supplemented by the following provisions:

     No Collateral or Setoff:
Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under this Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under this
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) this Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.
     Status of Claims in Bankruptcy:
Party A acknowledges and agrees that this Confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common shareholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.
     Limit on Beneficial Ownership:
Notwithstanding any other provisions hereof, Party A shall not be entitled to
receive Shares hereunder (whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement, any Acceleration Event, or otherwise) to the extent (but only to the
extent) that after such receipt Party A’s ultimate parent entity would, directly
or indirectly, beneficially own (as such term is defined for purposes of Section
13(d) of the Exchange Act) in excess of 8.0% of the outstanding Shares. Any
purported delivery of Shares by Party B hereunder shall be void and have no
effect to the extent (but only to the extent) that, after receipt of such Shares
by Party A, Party A’s ultimate parent entity would, directly or indirectly,
individually or in the aggregate, so beneficially own in excess of 8.0% of the
outstanding Shares. If, on any day, any delivery of Shares by Party B is not
effected, in whole or in part, as a result of this provision, Party B’s
obligation to make such delivery shall not be extinguished, and Party B shall
make such delivery as promptly as practicable after, but in no event within one
Exchange Business Day after, Party A gives notice to Party B that after receipt
of such delivery, Party A’s ultimate parent entity would not, directly or
indirectly, individually or in the aggregate, beneficially own in excess of 8.0%
of the outstanding Shares.
     Ownership Limits Imposed by Charter:
Notwithstanding any other provisions hereof, Party A shall not have the right to
receive Settlement Shares (whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement, or otherwise) to the extent (but only to the extent) that the number
of Settlement Shares, when aggregated with the total number of Shares otherwise
Beneficially Owned or Constructively Owned by Party A or its Affiliates, would
cause Party A or any Affiliate, directly or indirectly, individually or in the
aggregate, to Beneficially Own in excess of 5% (or such greater percentage up to
15% as permitted by the Board of Directors of Party B pursuant to
Article Fourth, Division B, Section 4(l) of the Charter) of the outstanding
Shares or Constructively Own in excess of 9.8% of the outstanding Shares

 



--------------------------------------------------------------------------------



 



(collectively, the “Ownership Limits”). For purposes of this paragraph,
“Affiliate” shall mean: (i) any person, other than an individual, treated as
owning stock of Party A, and (ii) any person, other than an individual, in which
Party A is treated as owning stock, in either case pursuant to Code Section 544,
as modified by Code Section 856(h)(1)(B). Notwithstanding any other provisions
hereof, Party A shall be subject to the transfer restrictions imposed by
Article Fourth, Division B, Section 4 of the Charter, including but not limited
to the purchase right in Excess Shares under Section 4(d) thereof. For purposes
of this paragraph, “Person,” “Beneficially Own,” “Constructively Own,” and
“Excess Shares” shall have the meanings ascribed to them in the Charter.
In the event that Party B elects Physical Settlement, but all or some portion of
Settlement Shares cannot be delivered to Party A because of the of the Ownership
Limitations, Party B may elect to deliver to Party A the maximum number of
Shares allowable for Party A and its Affiliates to be in compliance with the
Ownership Limits and deliver the remaining Shares subject to the Physical
Settlement, on one or more days, as promptly as practicable after, but in no
event within one Exchange Business Day after, Party A gives notice to Party B
that with respect to any such delivery, the number of Shares to be received when
aggregated with the total number of Shares otherwise Beneficially Owned or
Constructively Owned by Party A or its Affiliates, would not cause Party A or
any Affiliate, directly or indirectly, individually or in the aggregate, to
violate the Ownership Limitations.
     Miscellaneous:

  (a)   Addresses for Notices. For the purpose of Section 12(a) of the
Agreement:         Address for notices or communications to Party A:

     
Address:
  JP Morgan Chase Bank, National Association
 
  277 Park Avenue
 
  9th Floor
 
  New York, NY 10172
Attention:
  Equity Derivatives Group
Telephone No.:
  (212) 622-5270
Facsimile No.:
  (212) 622-0105
 
   
With a copy to:
   
 
   
Address:
  JP Morgan Chase Bank, National Association
 
  277 Park Avenue
 
  11th Floor
 
  New York, NY 10172
Attention:
  Equity Derivatives Group Marketing Support
Telephone No.:
  (212) 622-6707
Facsimile No.:
  (212) 622-8534

      Address for notices or communications to Party B:

     
Address:
  Developers Diversified Realty Corporation
 
  3300 Enterprise Parkway
 
  Beachwood, Ohio 44122
 
   
Attention:
  General Counsel

  (b)   Waiver of Right to Trial by Jury. Each party waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding relating to this Confirmation. Each
party (i) certifies that no representative, agent

 



--------------------------------------------------------------------------------



 



      or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Confirmation by, among
other things, the mutual waivers and certifications herein.     (c)   London
Branch. Party A is entering into this Confirmation and the Agreement through its
London branch. Notwithstanding the foregoing, Party A represents to Party B that
the obligations of Party A are the same as if it had entered into this
Confirmation and the Agreement through its head or home office in New York.

     Acknowledgements:
The parties hereto intend for:

  (a)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;     (b)
  a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (c)   Party A to be a “financial institution” within the
meaning of Section 101(22) of the Bankruptcy Code; and     (d)   all payments
for, under or in connection with this Transaction, all payments for the Shares
and the transfer of such Shares to constitute “settlement payments” as defined
in the Bankruptcy Code.

     Payment of Counsel Fees:
Party A covenants and agrees that it shall pay the fees of Davis Polk &
Wardwell, forward sale agreement counsel to Party A, promptly after the
Effective Date. Davis Polk & Wardwell shall be deemed a third party beneficiary
with respect to the foregoing sentence.
     Other Forward:
Party A acknowledges that Party B has entered into substantially identical
forward transactions for its Shares on the date hereof (the “Other Forwards”)
with affiliates of each of Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce Fenner & Smith Incorporated. Party A and Party B agree that if Party B
designates a Settlement Date with respect to one or both of the Other Forwards
and for which Cash Settlement is applicable, and the resulting Unwind Period for
such Other Forward (or Other Forwards, as the case may be) coincides for any
period of time with an Unwind Period for the Transaction (the “Overlap Unwind
Period”), Party B shall notify Party A prior to the commencement of such Overlap
Unwind Period, and Party A shall only be permitted to purchase Shares to unwind
its hedge in respect of the Transaction on every other Exchange Business Day
that is not a Suspension Day during such Overlap Unwind Period (if the Overlap
Unwind Period is with respect to one Other Forward) or on every third Exchange
Business Day that is not a Suspension Day during such Overlap Unwind Period (if
the Overlap Unwind Period is with respect to both Other Forwards). Party B shall
specify in any Settlement Notice that triggers an Overlap Unwind Period with
respect to one Other Forward or with respect to both Other Forwards, as the case
may be, which forward counterparty will be permitted to purchase Shares to
unwind its hedge in respect of its Transaction first and second or first, second
and third, as the case may be.

 



--------------------------------------------------------------------------------



 



     Severability:
If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

            Yours faithfully,

J.P MORGAN SECURITIES INC.,
as agent for JPMorgan Chase Bank, National Association
      By:   /s/ Santosh Sreenivasan         Name:   Santosh Sreenivason       
Title:   Vice President     

Confirmed as of the date first written above:

          DEVELOPERS DIVERSIFIED REALTY CORPORATION
      By:   /s/ William H. Schafer         Name:   William H. Schafer       
Title:   Executive Vice President and
Chief Financial Officer       

JPMorgan Chase Bank, National Association
Organized under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746.
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorized and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          Forward Price Reduction Date   Forward Price Reduction Amount
 
       
Trade Date
  $ 0.00  
 
       
December 20, 2006
  $ 0.59  
 
       
March 21, 2007
  $ 0.66  
 
       
June 18, 2007
  $ 0.66  
 
       
Thereafter
  $ 0.00  

 



--------------------------------------------------------------------------------



 



ANNEX A
PRIVATE PLACEMENT PROCEDURES

(i)   If Party B delivers the Restricted Shares pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Party B
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that if, on or
before the date that a Private Placement Settlement would occur, Party B has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Party B
to Party A (or any affiliate designated by Party A) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Party A (or any such affiliate of Party A)
or Party B fails to deliver the Restricted Shares when due or otherwise fails to
perform obligations within its control in respect of a Private Placement
Settlement, it shall be an Event of Default with respect to Party B and
Section 6 of the Agreement shall apply. The Private Placement Settlement of such
Restricted Shares shall include customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Party A, due
diligence rights (for Party A or any designated buyer of the Restricted Shares
by Party A), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to Party
A. In the case of a Private Placement Settlement, Party A shall, in its good
faith discretion, adjust the amount of Restricted Shares to be delivered to
Party A hereunder in a commercially reasonable manner to reflect the fact that
such Restricted Shares may not be freely returned to securities lenders by Party
A and may only be saleable by Party A at a discount to reflect the lack of
liquidity in Restricted Shares. Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Clearance System Business Day following notice by Party A to Party B of the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Settlement Date or Termination
Settlement Date that would otherwise be applicable.   (ii)   If Party B delivers
any Restricted Shares in respect of the Transaction, Party B agrees that
(i) such Shares may be transferred by and among Party A and its affiliates and
(ii) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after the applicable Settlement Date, Party B
shall promptly remove, or cause the transfer agent for the Shares to remove, any
legends referring to any transfer restrictions from such Shares upon delivery by
Party A (or such affiliate of Party A) to Party B or such transfer agent of
seller’s and broker’s representation letters customarily delivered by Party A or
its affiliates in connection with resales of restricted securities pursuant to
Rule 144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Party A (or such affiliate of Party A).

A-1